Citation Nr: 1026307	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1946 to February 
1948 and from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran was afforded a personal hearing before a decision 
review officer (DRO) at the Cleveland RO in November 2005.  A 
copy of the hearing transcript is of record and has been 
reviewed.  In an October 2009 statement, the Veteran withdrew a 
prior request for a hearing before the Board.  

In January 2010, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board finds 
that the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no evidence of a bilateral eye disorder during 
active service or for many years thereafter.  




CONCLUSION OF LAW

 A bilateral eye disorder was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
September 2004 and November 2004, prior to the initial decision 
on the claim in March 2005.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
September 2004 letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the letters stated that the evidence must show that 
he had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the September 2004 and November 2004 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The September 2004 and 
November 2004 letters notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the Veteran was informed that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  In this regard, 
the Board notes that the August 2008 letter informed him that a 
disability rating was assigned when a disability was determined 
to be service- connected and that such a rating could be changed 
if there were changes in his condition.  Following the letter, 
the RO readjudicated the Veteran's claim for service connection 
in a November 2008 supplemental statement of the case (SSOC).   
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a final 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The Board 
acknowledges that the Veteran did not receive notification 
regarding the assignment of effective dates.  However, the Board 
has concluded below that the Veteran is not entitled to service 
connection for a bilateral eye disorder.  Thus, any questions as 
to the disability rating or appropriate effective date to be 
assigned are rendered moot.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records.  In accordance with the 
January 2010 remand directives, the RO requested VA treatment 
records from December 2002 to December 2003.  VA treatment 
records dated from May 2002 to December 2003 are associated with 
the record.  In addition, the August 2003 report is also included 
in the claims file.  Therefore, the Board finds that the RO 
substantially complied with the January 2010 remand instructions.  
See Dyment v. West, 13 Vet. App. 141 (1999 (although under 
Stegall VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required).  

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to his claim for entitlement to service 
connection for a bilateral eye disorder.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records are absent for evidence of an eye condition (beyond that 
of an insect bite on the right eyelid), and his post-service 
treatment records are absent for evidence of an eye condition 
until decades after service.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  
Furthermore, there is no indication of a causal connection 
between the Veteran's current disability and active service.   
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R.                       
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  The Board, therefore, finds that VA's duty to assist has 
also been satisfied.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral eye 
disorder.  

Initially, the Board notes that the Veteran has a current 
bilateral eye disorder.  Indeed, the VA treatment records show 
that the Veteran has refractive error of the eye, cataracts, 
brach retinal vein occlusion, and peripheral retinal 
degeneration.  

However, the Veteran's service treatment records are negative for 
any complaints, treatment, or diagnosis of a bilateral eye 
disorder.  The Board acknowledges that there is a service 
treatment record noting an insect bite on the Veteran's eyelid; 
however, it was noted that the Veteran's lesion was healed and 
there is no other notation related to the Veteran's eyes.   
Moreover, the Veteran did not seek treatment for a bilateral eye 
disorder until many decades following his separation from 
service.  Indeed, the first notation of a bilateral eye disorder 
is noted in the 2000s, more than 40 years after separation from 
service.  The Board finds this gap in time significant, and, as 
noted above, it weighs against the existence of a link between 
current bilateral eye disorder and his military service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that the Veteran's bilateral 
eye disorder did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that a bilateral eye 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a current 
disorder to his military service.  In fact, as noted above, there 
was no event, disease, or injury in service to which a disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 
Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d at 1355-57.  The Board does 
acknowledge that the Veteran reported that his current bilateral 
eye disorder is related to in-service boxing.  The Board notes 
that he is competent to describe the symptoms of his disabilities 
and his experiences.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses). Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the issue in this case does not involve a 
diagnosis or simple medical observations.  Id.  Thus, the Veteran 
does not have the medical expertise to provide an opinion as to 
the etiology of his bilateral eye disorder.  Furthermore, there 
is no evidence of a bilateral eye disorder during active service 
or for several decades following active service.  There is also 
no medical evidence attributing the Veteran's bilateral eye 
disorder to active service to include in-service boxing.  As 
such, the Board concludes that the Veteran's bilateral eye 
disorder did not manifest in service and was not causally or 
etiologically related to military service.

In addition, the Board acknowledges the Veteran's statements that 
he has experienced symptoms since active service.  Again, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he sees and feels; for example, he is competent to 
report that he suffered an eye injury during service and that he 
experienced pain in his eyes.  See Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).  However, the competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  The Board finds that there is a lack 
of credible evidence to find that the Veteran sustained an eye 
injury during service as there is no medical or lay corroborating 
evidence of any such injury during service.  In fact, the Board 
finds that the contemporaneous service treatment records indicate 
no relevant complaints, findings, treatment or diagnosis related 
to the eye, besides the notation of an insect bite to his right 
eyelid.  In addition, there is no evidence of a chronic condition 
as there is no diagnosis or treatment for a bilateral eye 
disorder until the 2000s, decades after the Veteran's separation 
from active service.  Furthermore, there is no evidence relating 
the Veteran's current disability to active service.  Therefore, 
the Board finds that the evidence weighs against the Veteran's 
reports of chronicity since active service.  See Savage v. Gober, 
10 Vet. App. at 497-98 (holding that, notwithstanding a showing 
of post-service continuity of symptomatology, medical expertise 
was required to relate present disability etiologically to post-
service symptoms).  

Accordingly, for the reasons noted above, the Board concludes 
that service connection for a bilateral eye disorder must be 
denied.  In reaching this determination, the Board has considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral eye disorder is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


